DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/22/21 pertaining to the 112(b) rejection have been fully considered but they are not persuasive. The applicant states that the plain meaning of aggregate is being used within the specification and claims of the instant application. While the examiner agrees that this may be the case, the applicant fails to disclose what exactly constitutes an aggregation. The plain meaning of aggregate or aggregation only implies a “sum total of many heterogeneous things” or “separate units gathered together in a mass”; however, by this definition, any spacers within a display may be considered one aggregation or many aggregations based on various interpretations, since all “aggregate” implies is a sum total of many different things. Further, an aggregation could be spacers that are directly in contact (as that is still a sum of different objects) but could also be spacers that are spaced apart by any given distance (because this is still a sum of different objects). Due to these various interpretations, the term “aggregate” becomes extremely broad and open to interpretation and ultimately loses its meaning, unless the applicant is able to specifically define aggregate as spacers directly in contact with another or spaced apart by a defined and particular distance. Since this definition is not present in the specification or claims, the 112(b) rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 8, the limitation “ratio of a number of aggregates” is ambiguous as to the metes and bounds of the claim. The term “aggregates” has not been clearly defined in the specification as pertaining to the subject matter claimed. It is not possible to know what exactly constitutes an aggregation. The specification and claim language fail to define the difference between a single spacer and aggregated spacers. Particularly, it is unclear whether the aggregated spacers are all directly touching one another or are separated by a defined distance. If the spacers are separated by a defined distance but still considered aggregated, it is imperative to understand what the value of this distance is, since spacers within a layer may be considered aggregate in view of the entirety of a display, while spacers separated by 10 microns may also be considered aggregated. The specification defines an aggregation ratio in Paragraph 0051, explaining how to calculate an aggregation ratio but fails to disclose what constitutes a single aggregation, in specific, the details mentioned above. Therefore, the limitation is not given any patentable weight. 
Claims 2-3, 5-7, 9-12, 14, 16 are rejected by virtue of their dependence on rejected claims 1 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al (US Publication No.: US 2008/0204645 A1 of record, “Kawabe”) in view of Nagata (US Publication No.: US 2006/0017870 A1). 

A first laminate which includes a substrate and an alignment layer (Figure 5A, first laminate comprises substrate 1b and alignment layer 7);
A second laminate which includes a substrate and an alignment layer and is disposed with respect to the first laminate so that their alignment layers face each other (Figure 5A, second laminate comprises substrate 1a and alignment layer 7 which faces the alignment layer 7 of the first laminate);
A liquid crystal layer which is disposed between the first laminate and the second laminate and of which alignment is controlled by the driving of an electrode provided in at least one of the first laminate and the second laminate (Figure 5A, liquid crystal layer 5, electrode 2; Paragraphs 0062-0067); and
A plurality of bead spacers which are disposed in the liquid crystal layer (Figure 5A, bead spacers 3),
Wherein at least one alignment layer of the alignment layer of the first laminate and the alignment layer of the second laminate is provided with a plurality of projections which protrude toward the liquid crystal layer (Figure 5A, alignment layer 7 of the first laminate has a plurality of projections (one on each side of the bead spacers 3) that protrudes toward the liquid crystal layer 5), 
Wherein at least a part of the bead spacers is held by the projection (Figure 5A, the bead spacers 3 are held by the projection of the alignment layer 7; Paragraph 0080; Paragraph 0089), and
Wherein an ratio of a number of aggregates of two to four bead spacers to a total sum of aggregated bead spacers and non-aggregated bead spacers among the plurality of bead spacers disposed in the liquid crystal layer is 20% or more and  55% or less (Kawabe, Figure 1A discloses an aggregation ratio of 66.67%, since there are 4 aggregated spacers and a total of 6 aggregations – this ratio is calculated based on the definition provided in the specification of the instant application in Paragraph 0051; further, this limitation is not given any patentable weight due to the 112(b) rejection above).
Kawabe fails to disclose that the plurality of bead spacers overlap a region that is configured to transmit external light along a thickness direction of the light control member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control member as disclosed by Kawabe to include spacers in a light transmissive region as disclosed by Nagata. One would have been motivated to do so for the purpose of reducing display irregularities (Nagata, Paragraph 0177). 

Regarding Claim 2, Kawabe in view of Nagata discloses the light control member according to claim 1, wherein the alignment layer includes a covering portion which covers a surface of a bead spacer held by the projection (Figure 5A, as annotated below, shows that a portion of the projection (which is a part of the alignment layer 7) includes a covering portion that covers a surface of a bead spacer 3; Paragraph 0080; Paragraph 0089). 

    PNG
    media_image1.png
    433
    710
    media_image1.png
    Greyscale



Regarding Claim 14, Kawabe in view of Nagata discloses the light control member according to claim 1, wherein an upper limit of a ratio of a number of aggregates of five or more bead spacers to the total sum of aggregated bead spacers and non-aggregated bead spacers among the plurality of bead spacers disposed in the liquid crystal layer is smaller than 15% (Kawabe, Figure 1A discloses an upper limit of 0%, since there are no bead spacers aggregated in five or more in a total of 6 aggregations). 

Claims 1, 6-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirato (US Publication No.: US 2010/0195035 A1 of record) in view of Nagata.
Regarding Claim 1, Hirato discloses a light control member (Figure 4) comprising:
A first laminate which includes a substrate and an alignment layer (Figure 4, first laminate comprises substrate 18 and alignment layer 27);
A second laminate which includes a substrate and an alignment layer and is disposed with respect to the first laminate so that their alignment layers face each other (Figure 4, second laminate comprises substrate 17 and alignment layer 31 which faces the alignment layer 27 of the first laminate);
A liquid crystal layer which is disposed between the first laminate and the second laminate and of which alignment is controlled by the driving of an electrode provided in at least one of the first laminate and the second laminate (Figure 4, liquid crystal layer 19, electrode 23; Paragraph 0034); and
A plurality of bead spacers which are disposed in the liquid crystal layer (Figure 4, bead spacers 21),
Wherein at least one alignment layer of the alignment layer of the first laminate and the alignment layer of the second laminate is provided with a plurality of projections which protrude toward the liquid crystal layer (Figure 4, alignment layer 27 of the first laminate has a plurality of projections (one covering each of the bead spacers 21) that protrudes toward the liquid crystal layer 5), 
Wherein at least a part of the bead spacers is held by the projection (Figure 4, the bead spacers 21 are held by the projection of the alignment layer 27; Paragraphs 0036-0037), and
Wherein an ratio of a number of aggregates of two to four bead spacers to a total sum of aggregated bead spacers and non-aggregated bead spacers among the plurality of bead spacers disposed in the liquid crystal layer is 20% or more and  55% or less (Hirato, Figure 6, discloses spacers within each pixel, where half may be considered aggregated and half may be considered not aggregated, resulting in a 50% aggregation ratio; further, this limitation is not given any patentable weight due to the 112(b) rejection above).
Hirato fails to disclose that the plurality of bead spacers overlap a region that is configured to transmit external light along a thickness direction of the light control member.
However, Nagata discloses a similar light control member where the plurality of bead spacers overlap a region that is configured to transmit external light along a thickness direction of the light control member (Nagata, Figure 3A, bead spacers 10, light transmissive region T).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control member as disclosed by Hirato to include spacers in a light transmissive region as disclosed by Nagata. One would have been motivated to do so for the purpose of reducing display irregularities (Nagata, Paragraph 0177). 

Regarding Claim 6, Hirato in view of Nagata discloses the light control member according to claim 1, wherein the bead spacer has a spherical shape (Figure 4), and


Regarding Claim 7, Hirato in view of Nagata discloses the light control member according to claim 1, wherein the inside of the projection is filled with a material of the alignment layer (Figure 4, as annotated below, discloses that at least a portion of the projection is filled with alignment layer 27).

    PNG
    media_image2.png
    548
    850
    media_image2.png
    Greyscale
 

Regarding Claim 8, Hirato in view of Nagata discloses a method for producing a light control member (Figure 4) comprising:
A first laminate producing step of forming an alignment layer on a first substrate to form a first laminate (Figure 4, first laminate comprises alignment layer 27 and first substrate 18; Paragraphs 0042-0044);

A seal portion forming step of forming a seal portion on an outer peripheral portion of the second laminate (Paragraph 0047);
A liquid crystal inflow step of flowing liquid crystal into the seal portion (Paragraph 0047); and
A laminating step of laminating the first laminate and the second laminate (Paragraph 0047 discloses a laminating process, where laminating is interpreted to mean “to make by united superposed layers of one or more materials”),
Wherein a plurality of bead spacers are included in at least one of a material forming the alignment layer of the first substrate and a material forming the alignment layer of the second substrate (Figure 4, bead spacers 21 are included in the alignment layer 27), and
Wherein an ratio of a number of aggregates of two to four bead spacers to a total sum of aggregated bead spacers and non-aggregated bead spacers among the plurality of bead spacers disposed in the liquid crystal layer is 20% or more and  55% or less (Hirato, Figure 6, discloses spacers within each pixel, where half may be considered aggregated and half may be considered not aggregated, resulting in a 50% aggregation ratio; further, this limitation is not given any patentable weight due to the 112(b) rejection above).
Hirato fails to disclose that the plurality of bead spacers overlap a region that is configured to transmit external light along a thickness direction of the light control member.
However, Nagata discloses a similar light control member where the plurality of bead spacers overlap a region that is configured to transmit external light along a thickness direction of the light control member (Nagata, Figure 3A, bead spacers 10, light transmissive region T).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control member as disclosed by Hirato to include spacers in a light transmissive region as disclosed by Nagata. One would have been motivated to do so for the purpose of reducing display irregularities (Nagata, Paragraph 0177). 

Regarding Claim 10, Hirato in view of Nagata discloses the method for producing the light control member according to claim 8, wherein in at least one of the first laminate producing step and the second laminated producing step, the formation of the alignment layer including the bead spacer is performed two times (Hirato, Figure 4 discloses at least 3 bead spacers 21 which would require the step of forming the alignment layer with a bead spacer to be repeated at least 3 times). 


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe in view of Nagata in further view of Baker et al (US Publication No.: US 2017/0329161 A1 of record, “Baker”).
Regarding Claim 3, Kawabe in view of Nagata discloses the light control member according to claim 1, wherein the substrates of the first laminate and the second laminate are resin films (Kawabe, Paragraph 0067 discloses that the substrate 1a of the second laminate may be plastic, which is a known synthetic resin; Paragraph 0071 discloses that the substrate 1b of the first laminate may be plastic, which is a known synthetic resin).
Kawabe fails to disclose that the liquid crystal layer includes a dichroic dye.
However, Baker discloses a similar light control member where the liquid crystal layer includes a dichroic dye (Baker, Paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control member as disclosed by Kawabe to have the liquid crystal layer include a dichroic dye as disclosed by Baker. One would have been motivated to do so for the purpose of having the liquid crystal be capable of switching between a high transmission “clear” state and a low-transmission “dark” state (Baker, Paragraph 0035).

Regarding Claim 5, Kawabe in view of Nagata discloses the light control member according to claim 1.
Kawabe fails to disclose that a hard coat layer is provided on the liquid crystal side surface of at least one substrate of the substrate provided with the first laminate and the second laminate.
However, Baker discloses a similar member where a hard coat layer is provided on the liquid crystal side surface of at least one substrate of the substrate provided with the first laminate and the second laminate (Baker, Paragraph 

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirato in view of Nagata in further view of Baker.

Hirato fails to disclose that a bead spacer is included in both of materials forming the alignment layer of the first substrate and the alignment layer of the second substrate.
However, Baker discloses a similar method where a bead spacer is included in both of materials forming the alignment layer of the first substrate and the alignment layer of the second substrate (Bake, Figure 1, bead spacer 24; Paragraph 0024 discloses that the spacer may be deposited within an alignment layer of both substrates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Hirato to have the bead spacer included in the alignment material of both substrates as disclosed by Baker. One would have been motivated to do so for the purpose of simplifying the manufacturing process by having the spacers coated onto the substrates simultaneously with the alignment layers (Baker, Paragraph 0055). 

Regarding Claim 11, Hirato in view of Nagata discloses a light control body (Figure 4) comprising: the light control member according to claim 1.
Hirato fails to disclose a transparent member where the light control member is disposed on the transparent member.
However, Baker discloses a similar light control body comprising a transparent member where the light control member is disposed on the transparent member (Baker, Paragraph 0034 and Paragraph 0070 disclose using the light control member disclosed in Figures 1 in a window or sun/moon roof, which are known to be transparent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control member as disclosed by Hirato to have it disposed on a transparent member as disclosed by Baker. One would have been motivated to do so for the purpose of using the light control member in a vehicle or building as a sun/moon roof or a window (Baker, Paragraph 0071). 

Regarding Claim 12, Hirato in view of Nagata discloses the light control member according to claim 1.

However, Baker discloses a similar member in a vehicle in which the light control member is disposed on a portion to which external light is incident (Baker, Paragraph 0071).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control member as disclosed by Hirato to have it disposed in a vehicle as disclosed by Baker. One would have been motivated to do so for the purpose of using the light control member to control the amount of light that passes through a window or sunroof (Baker, Paragraph 0071). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hirato in view of Nagata in further view of Kawabe.
Regarding Claim 16, Hirato in view of Nagata discloses the method for producing the light control member according to claim 8.
Hirato fails to disclose that an upper limit of a ratio of a number of aggregates of five or more bead spacers to the total sum of aggregated bead spacers and non-aggregated bead spacers among the plurality of bead spacers disposed in the liquid crystal layer is smaller than 15%.
However, Kawabe discloses a similar method where an upper limit of a ratio of a number of aggregates of five or more bead spacers to the total sum of aggregated bead spacers and non-aggregated bead spacers among the plurality of bead spacers disposed in the liquid crystal layer is smaller than 15% (Kawabe, Figure 1A discloses an upper limit of 0%, since there are no bead spacers aggregated in five or more in a total of 6 aggregations). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Hirato to have a particular aggregation ratio as disclosed by Kawabe. One would have been motivated to do so for the purpose of optimizing the dispersion of the spacers in order to maintain a constant gap between the two substrates (Kawabe, Paragraph 0003; Paragraph 0072). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871